Citation Nr: 0704541	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  02-12 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chronic impingement of the right 
shoulder for the period April 30, 2001 to May 31, 2002 
(exclusive of a temporary total convalescence evaluation from 
February 19 to May 31, 2002).  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected chronic impingement of the right 
shoulder for the period beginning on June 1, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the RO.  

The veteran testified at a hearing at the RO in November 2004 
before another Veterans Law Judge (VLJ).  

The Board remanded the case back to the RO in February 2005 
for further development of the record.  

The law requires that the VLJ who conducted a hearing shall 
participate in making the final determination of the claim.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  

By a September 2006 letter, the veteran was given the 
opportunity to request another Board hearing.  In the 
September 2006 letter, the veteran was also advised that if 
he did not respond within 30 days, the Board would assume 
that he did not want an additional hearing.  To date, a 
response has not been received.  Thus, the Board assumes that 
the veteran does not desire an additional hearing.  



FINDINGS OF FACT

1.  For the period April 30, 2001 to May 31, 2002 (exclusive 
of a temporary total convalescence evaluation from February 
19 to May 31, 2002), the service-connected chronic 
impingement of the right shoulder is shown to be productive 
of a disability picture that more nearly approximates that of 
limitation of motion of the arm at shoulder level.  

2.  For the period June 1, 2002 to January 17, 2006, the 
service-connected chronic impingement of the right shoulder 
is shown to be productive of a disability picture that more 
nearly approximates that of limitation of motion of the arm 
midway between the side and shoulder level.  

3.  For the period beginning January 18, 2006, the service-
connected chronic impingement of the right shoulder is shown 
to be productive of a disability picture that more nearly 
approximates that of limitation of motion of the arm to 25 
degrees from the side.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
for the service-connected chronic impingement of the right 
shoulder, for the period April 30, 2001 to May 31, 2002 
(exclusive of a temporary total convalescence evaluation from 
February 19 to May 31, 2002), have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including 
Diagnostic Codes 5019, 5201 (2006).  

2.  The criteria for the assignment of a rating of 30 percent 
for the service-connected chronic impingement of the right 
shoulder, for the period June 1, 2002 to January 17, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.7, 4.71a including Diagnostic Codes 5019, 5201 
(2006).  

3.  The criteria for the assignment of a rating of 40 percent 
for the service-connected chronic impingement of the right 
shoulder, for the period beginning January 18, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 
4.71a including Diagnostic Codes 5019, 5201 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in May 2001, June 2003, and February 2005 letters.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed November 2001 rating decision.   
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed November 2001 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran's right shoulder disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201.  As the 
veteran is right handed, the criteria for the major joint 
apply.  See 38 C.F.R. § 4.69.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis is 
rated on limitation of motion of affected parts as arthritis 
degenerative.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm at the 
shoulder level.  

A 30 percent evaluation is in order for limitation of motion 
of the major arm midway between the side and shoulder level.  

A 40 percent evaluation contemplates limitation of motion of 
the major arm to 25 degrees from the side.  

In the present case, the RO initially granted service 
connection for chronic impingement of the right shoulder in a 
June 1994 rating decision.  A non-compensable evaluation was 
assigned effective January 1994.  

In a November 2001 rating decision, the RO increased the 
evaluation for the right shoulder disability to 10 percent 
effective April 30, 2001.  In February 2002, the veteran had 
surgery for his right shoulder disability that necessitated a 
period of convalescence.  A temporary 100 percent evaluation 
was assigned from February 19 to May 31, 2002.  

In a July 2002 rating decision, the RO increased the 
evaluation for the right shoulder disability to 20 percent 
effective June 1, 2002.  This 20 percent evaluation has 
remained in effect since that time.  

A.  The period April 30, 2001 to May 31, 2002 (exclusive of a 
temporary total convalescence evaluation from February 19 to 
May 31, 2002).  

In a July 2001 VA treatment record, the veteran reported the 
history of his right shoulder injury in service.  He 
complained of a decreased range of motion in the shoulder 
since that injury.  

Range of motion testing revealed abduction 0 to 90 degrees; 
elevation 0 to 110 degrees; external and internal rotation 0 
to 45 and 90 degrees, respectively.  

There was a positive Hawkins sign and supraspinatus isolation 
test.  The drop-arm test was negative.  The veteran was 
tender to palpation over the superior aspect of his shoulder.  
He had equivocal cross-arm test.  

The X-ray results showed an essentially normal 
acromioclavicular joint.  There was mild diminution of the 
subacromial space.  There were no fractures, foreign bodies 
or free bodies noted.  There was no osteolysis or 
degenerative joint disease of the glenohumeral joint.  

The veteran was diagnosed with impingement syndrome with 
definite rotator cuff tendinopathy.  The examiner sent the 
veteran for physical therapy.  The examiner also prescribed 
the veteran medication to treat the pain.  

During a September 2001 VA examination, the veteran reported 
the history of his right shoulder injury in service.  Since 
that time, the veteran reported suffering from significant 
pain and decreased range of motion in the right shoulder.  

The veteran did not report any dislocations of his right 
shoulder.  He had not undergone surgery for his right 
shoulder disability.  He was not taking pain medication for 
his right shoulder disability.  He complained mainly of loss 
of strength and pain with overhead activities which prevented 
him from doing his job.  

Range of motion testing revealed abduction 0 to 100 degrees, 
elevation 0 to 110 degrees; and 0 to 90 and 80 degrees of 
external and internal rotation respectively.  He showed 
significant pain in the extremes of internal and external 
rotation and elevation.  

The veteran had a negative impingement test and no 
apprehension.  He had mild tenderness at his 
acromioclavicular joint.  He had a negative cross arm 
adduction test.  Supraspinatus and deltoid strength was 4 out 
of 5.  He had some pain posteriorly with glenohumeral 
rotation.  

The examiner concluded the veteran had right shoulder pain 
with mild tenderness in the acromioclavicular joint 
consistent with possible acromioclavicular degenerative 
changes.  There was no evidence of impingement symptoms.  
There was some pain with glenohumeral rotation consistent 
with possible mild degenerative changes.  The examiner could 
not rule out rotator cuff tear.  

An October 2001 MRI report showed findings consistent with 
tendonosis involving most of the supraspinatus tendon of the 
rotator cuff.  There was a small synovial surface partial 
thickness tear at the anterior aspect of the supraspinatus 
tendon.  There was no evidence of a full thickness tear at 
the rotator cuff.  

There were mild degenerative changes at the acromioclavicular 
joint resulting in very minimal compression upon superior 
aspect of the supraspinatus tendon.  Degenerative changes 
were at the glenohumeral joint including a few small 
subchrondral degenerative cysts.  

Fluid was present within the subacromial and subdeltoid 
bursae of the shoulder.  There were no other noted 
abnormalities.  The examiner concluded the veteran had 
tendonosis involving the supraspinatus tendon.  Additionally, 
the veteran suffered small synovial surface partial thickness 
tear at the anterior aspect of the supraspinatus tendon.  

In a December 2001 VA treatment record, the veteran 
complained of shoulder pain that affected his work.  He 
reported undergoing physical therapy without much relief.  

The range of motion testing revealed forward flexion 0 to 130 
degrees; abduction 0 to 120 degrees; internal and external 
rotation 0 to 90 and 60 degrees respectively.  There was 
weakness to external rotation.  He had positive impingement 
signs with pain and weakness with supraspinatus isolation 
test.  

The examiner concluded the veteran had impingement syndrome 
and partial tear of the rotator cuff.  The veteran reported 
religiously performing his physical therapy exercises.  

His right shoulder range of motion had improved; however, he 
still had pain.  He described the pain as severe.  The 
prescribed medications offered no relief for the pain.  The 
doctor recommended surgery for the right shoulder disability.  

The Board has applied the noted criteria to the case at hand.  
Taking into account these examination findings, in view of 
Deluca v. Brown, 8 Vet. App. 202, 204-207 (1996) and 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the service-
connected right shoulder disability is at a level of 
disablement more nearly approximated by limitation of motion 
of the arm at shoulder level as contemplated by a 20 percent 
evaluation under Diagnostic Code 5201.  

As the veteran is not shown to have limitation of motion of 
the arm midway between the side and shoulder level, an 
evaluation in excess of 20 percent is not warranted.  

There is no evidence of anklyosis of the scapulohumeral 
articulation favorable abduction to 60 degrees with the 
ability to reach the mouth and head; or recurrent dislocation 
of the humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  

Thus, none of the other criteria contemplating the shoulder 
joint would permit the assignment of an evaluation in excess 
of 20 percent.  




B.  The period beginning on June 1, 2002

During a June 2002 VA examination, the veteran reported that 
his right shoulder disability had gotten worse since his 
surgery in February 2002.  He complained of continued pain 
and difficulty with the right upper extremity.  He described 
the pain as "two forks in his shoulder joint" and reported 
the pain kept him up at night.  He complained that he was 
unable to do any work because of the disability.  He reported 
having pain all of the time with occasional numbness in the 
right arm as well as swelling.  

On examination, the veteran displayed significant pain in the 
right upper extremity.  Range of motion testing revealed 
forward flexion 0 to 60 degrees; abduction 0 to 60 degrees 
with significant pain; internal and external rotation 0 to 40 
degrees.  He was tender to palpation along his clavicle and 
trapezius.  His deltoid was nontender to palpation as was his 
anterior and posterior joint line.  He displayed no other 
focal, motor, or sensory deficits in the right upper 
extremity.  

From August 2002 to April 2006, the veteran received 
treatment in a VA medical facility.  In an October 2002 
treatment record, the veteran stated that an injection into 
his acromioclavicular joint did provide temporary moderate 
relief of right shoulder pain.  However, he complained the 
pain returned after a week.  

The veteran had moderate tenderness over his right 
acromioclavicular joint to palpation.  He also had pain with 
external rotation and positive impingement and Hawkins sign.  
The MRI results showed tenderness of the supraspinatus 
tendon, consistent with impingement syndrome.  

In a December 2002 treatment record, the veteran complained 
of continued pain over his acromioclavicular joint on the 
right side of his shoulder.  He displayed marked tenderness 
over his right acromioclavicular joint to palpation.  He had 
limited range of motion past 90 degrees with pain.  He was 
diagnosed with right shoulder acromioclavicular joint 
arthritis.  

In a February 2004 treatment record, the veteran complained 
of pain in his shoulder.  He ranked the pain as a 7 on a 
scale of 1-10.  Additionally, he had limited motion as well 
as weakness in the right shoulder.  

An August 2004 X-ray report showed degenerative change at the 
acromioclavicular joint with greater tuberosity.  Humeral 
head contour was unremarkable and subacromial space was 
within normal limits.  

In a December 2004 treatment record the veteran displayed 
shoulder tenderness with all directions.  There was no joint 
swelling.  X-ray report showed the very distal aspect of the 
right clavicle had been resected.  There was mild 
degenerative joint disease.  No other abnormalities were 
seen.  

During a January 2006 VA examination, the veteran reported 
the history of his right shoulder injury and treatment.  He 
complained of constant severe pain in the right shoulder with 
stiffness.  He denied any swelling, heat, redness, 
instability, or locking of the shoulder.  Pain flares 
happened about three times per week and lasted four to six 
hours.  

He reported that the shoulder pain woke him up at night.  He 
reported the pain also affected his activities of daily 
living and he often needed his wife's assistance with such 
things as dressing and bathing.  The range of motion testing 
revealed flexion 0 to 10 degrees without pain and 10 to 20 
degrees with pain; abduction 0 to 8 degrees without pain and 
8 to 14 degrees with pain.  

The veteran stated that he was unable to internally and 
externally rotate his shoulder.  Passive range of motion 
testing was not accomplished because the veteran complained 
of too much pain.  Range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance on 
repetitive use.  

The shoulder was positive for severe Hawkins sign.  There was 
no crepitus in the shoulder.  Neurological examination was 
normal.  The veteran was diagnosed with right shoulder 
degenerative joint disease and rotator cuff impingement 
syndrome with surgery.  

The Board has applied the noted criteria to the case at hand.  
Taking into account the June 2002 examination findings 
(forward flexion 0 to 60 degrees; abduction 0 to 60 degrees 
with significant pain; internal and external rotation 0 to 40 
degrees), in view of Deluca, 8 Vet. App. at 204-207 and 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the service-
connected right shoulder disability is at a level of 
disablement more nearly approximated by limitation of motion 
of the arm midway between side and shoulder level as 
contemplated by a 30 percent evaluation under Diagnostic Code 
5201.  

As the shoulder disability does not equate to limitation of 
motion of the arm to 25 degrees from the side, an evaluation 
in excess of 30 percent is not warranted.  

There is no evidence of anklyosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable; 
or fibrous union or nonunion of the joint.  Thus, none of the 
other criteria contemplating the shoulder joint would permit 
the assignment of an evaluation in excess of 30 percent.  

The Board notes the veteran's January 2006 VA examination 
with findings that showed flexion 0 to 10 degrees without 
pain and 10 to 20 degrees with pain; abduction 0 to 8 degrees 
without pain and 8 to 14 degrees with pain; and inability to 
internally and externally rotate.   

Applying the noted criteria, the Board finds as of January 
18, 2006, the service-connected right shoulder disability is 
at a level of disablement more nearly approximated by 
limitation of motion of the arm to 25 degrees from the side 
as contemplated by a 40 percent evaluation under Diagnostic 
Code 5201.  

There is no evidence of unfavorable anklyosis of the 
scapulohumeral articulation; or fibrous union or nonunion of 
the joint.  Thus, none of the other criteria contemplating 
the shoulder joint would permit the assignment of an 
evaluation in excess of 40 percent.  




ORDER

An increased rating of 20 percent for the service-connected 
chronic impingement of the right shoulder for the period 
April 30, 2001 to May 31, 2002 (exclusive of a temporary 
total convalescence evaluation from February 19 to May 31, 
2002) is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
chronic impingement of the right shoulder for the period June 
1, 2002 to January 17, 2006 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating of 40 percent for the service-connected 
chronic impingement of the right shoulder for the period 
beginning January 18, 2006 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


